Citation Nr: 1605683	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  09-35 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date earlier than August 9, 2003, for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served in the United States Army from February 1972 to May 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions dated January 2005, December 2005, November 2007, and July 2008 of the Regional Office (RO) in Chicago, Illinois.  The January 2005 rating decision granted an effective date of August 9, 2004, for a total disability rating based on individual unemployability.  This rating was continued by the December 2005 rating decision.  The July 2008 rating decision granted an earlier effective date of August 9, 2003, for a total disability rating based on individual unemployability (TDIU).  Subsequently, the Veteran disagreed with this effective date and another rating decision was issued in July 2008 that denied an earlier effective date than August 9, 2003.  A statement of the case (SOC) was issued in July 2009.  The Veteran perfected his appeal by filing a timely substantive appeal [VA Form 9] that same month.

In July 2011, the Veteran testified at a Board hearing before a Veterans Law Judge (VLJ).  Then, in January 2012, the Board issued a decision denying the Veteran's claim.  Thereafter, in September 2013, the Veteran requested the January 2012 decision be vacated pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), and a new decision be issued after a new hearing has been conducted.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The January 2012 decision was vacated in a June 2014 Board Order to Vacate.  

The Board most recently considered this appeal again in October 2014, and remanded this issue to schedule another Board hearing in accordance with the aforementioned settlement agreement.  In November 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.  After this development was completed, the case returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran filed a claim of entitlement to increased disability ratings, upon which entitlement to TDIU was granted, on August 9, 2004.

2.  In a rating decision dated November 2007, the RO determined that it was factually ascertainable that the Veteran was entitled to TDIU on August 9, 2003.

3.  There is no evidence that the Veteran filed a formal or informal claim of entitlement to TDIU prior to August 9, 2004.


CONCLUSION OF LAW

The criteria to establish an effective date earlier than August 9, 2003, for TDIU have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(o) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board acknowledges the Veteran's service to his country and is sympathetic to his medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Earlier Effective Date for TDIU

The Veteran contends that he is entitled to an effective date prior to August 9, 2003, for the grant of TDIU.  Essentially, he asserts that he has been entitled to TDIU since his separation from service in May 1990.  For the reasons set forth below, the Board finds that an effective date earlier than the currently assigned date of August 9, 2003, is not warranted for TDIU.

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

According to 38 C.F.R. § 3.400(o)(2), the effective date of an increase in compensation is the date of receipt of the claim or the earliest date as of which it is factually ascertainable that an increase in disability had occurred, but only if the claim is received within one year from such date.  See 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15.

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.

In analyzing this issue, the Board must initially establish the date of the claim.  The RO determined that the date of the Veteran's claim was August 9, 2004; the date his formal increased rating claim (upon which TDIU was granted) was received.

The Board is obligated to review the record and make its own determination as to whether there is any evidence of record that can be construed as receipt of an earlier TDIU claim.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) (the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits).  The Board has carefully reviewed the entire record and has not identified any communication from the Veteran which may be interpreted as a prior TDIU claim.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991); 38 C.F.R. 
§ 20.202 (2011) (VA must liberally construe all documents filed by a claimant); see also Roy v. Brown, 5 Vet. App. 554 (1993).  

However, the Veteran asserts that the VA should honor the effective date established by the Social Security Administration [2005] for his entitlement to receive Social Security disability benefits and that this record constituted a TDIU claim.  See, e.g., July 2011 Board hearing transcript.  However, VA is not bound by findings of entitlement to disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  As discussed above, the absence of a formal or informal claim until August 2004 precludes the assignment of an earlier effective date.

The Board recognizes that in July 1999, the Veteran, through his representative, filed a claim for a temporary total evaluation for a service-connected disability pursuant to 38 C.F.R. § 4.30.  Critically, however, neither the Veteran nor his representative asserted that the Veteran warranted a permanent total rating for unemployability at that time.  

In November 2015, the Veteran testified at a Board hearing before the undersigned.  He explained that he has been unable to work since service, but that he did work from 1994 until approximately 1997.  He also believes that he may have filed a claim for TDIU in the "late 90's...or 2000."  See November 2015 Board hearing transcript, page 9.  To the extent that the Veteran is contending that his service-connected symptomatology warranted an assignment of TDIU from the date of his military discharge and, as such, TDIU should be granted beginning the day following discharge, this amounts to an argument couched in equity.  The Board, however, is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).

The Board does not necessarily dispute that the Veteran may have experienced significant service-connected symptomatology prior to the assigned effective date of TDIU.  However, the Board is obligated to apply the law as Congress has created it.  As explained above, the law does not support the assignment of an effective date prior to August 9, 2003.  Accordingly, and as indicated above, the appropriate date of claim is August 9, 2004, which was the date the increased rating claim was received by VA, and upon which the grant of TDIU was based.

Based on the foregoing, an effective date for TDIU earlier than the currently assigned date of August 9, 2003, is not warranted.  The benefit sought on appeal is therefore denied.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Veteran's appeal arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in November 2015.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  23 Vet. App. 488 (2010).  These requirements consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  During the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in October 2014.  The Board instructed the AOJ to schedule the Veteran for another Board hearing.  Since that time, the Veteran appeared at a hearing before the undersigned in November 2015.  As a result, the Board finds substantial compliance with its 



	(CONTINUED ON NEXT PAGE)


previous remand instructions, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

An effective date earlier than August 9, 2003, for the grant of a total disability rating based on individual unemployability (TDIU) is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


